People v Lewis (2016 NY Slip Op 08314)





People v Lewis


2016 NY Slip Op 08314


Decided on December 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2016

Mazzarelli, J.P., Friedman, Acosta, Andrias, Moskowitz, JJ.


2438 2593/02

[*1]The People of the State of New York, Respondent,
vL.A. Lewis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Order, Supreme Court, New York County (Charles H. Solomon, J.), entered on or about April 16, 2015, which adjudicated defendant a level two sexually violent predicate offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant defendant's request for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors defendant relied upon were adequately taken into account in the risk assessment instrument, and were, in any event, outweighed by the egregiousness of defendant's underlying conduct.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2016
CLERK